United States Court of Appeals
                      For the First Circuit


No. 14-1858

                     RICHARD MARVIN THOMPSON,

                           Petitioner,

                                v.

                         LORETTA E. LYNCH,
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.



                           ERRATA SHEET


     The opinion of this Court, issued on December 29, 2015, is amended
as follows:

     On page 3, line 17, "Customs" is replaced with "Citizenship"

     On page 5, footnote 1, line 8, "Court" is replaced with "court"

     On page 7, line 8, "Thomson" is replaced with "Thompson"